Citation Nr: 1530134	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic disability of the lower extremities, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a chronic headache disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for myotonic dystrophy.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Warren Molee, Agent


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2014.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  These matters were remanded for etiology examinations and current findings and the appellant failed to report for the exams, was notified by a supplemental statement of the case, and has indicated no willingness to report for exams.

2.  Bilateral lower extremity radiculopathy is not shown to be related to service-connected low back disability or otherwise related to service.

3.  A chronic headache disability was not manifested during service and is not shown to be related to active service or service-connected disability.

4.  Myotonic dystrophy was not manifested during service and is not shown to be related to active service or service-connected disability; progressive muscle atrophy, to the extent present, was not manifested within a year of separation from service.

5.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with her claim for an evaluation in excess of 10 percent for service-connected low back disability.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity radiculopathy is not shown to have been incurred in or aggravated by service, nor is it shown to be related to a service connected low back disorder.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2014).

2.  A chronic headache disability was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.655.

3.  Myotonic dystrophy was not incurred in or aggravated by service and is not causally related to service-connected disability; progressive muscular atrophy may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3,655 (2014).

4.  The criteria for a denial based on application of 38 C.F.R. § 3.655 (2014) have been met regarding the claim for an evaluation in excess of 10 percent for low back disability.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's May 2014 Remand, the RO requested the names and addresses of all medical care providers who had treated the Veteran for her low back, legs, headaches, and myotonic dystrophy since March 2010; scheduled examinations to address the severity of her low back disorder and the etiology of her current leg disorder, headaches, and myotonic dystrophy; and issued a Supplemental Statement of the Case.  She failed to report for the examinations, and as such, decisions on service connection will be based on the evidence of record.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In the April 2014 Supplemental Statement of the Case, the RO noted that the Veteran failed to report to VA examinations scheduled on December 3, 2014 and January 9, 2015.  The Board does not find that the case should be remanded again for another attempt to schedule the Veteran for examinations.  The duty to assist has been frustrated by the Veteran's failure to report for a VA examination without good cause that may have produced evidence essential to her claim.   

Thus, in this case, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a disability of the lower extremities, a headache disability, and myotonic dystrophy.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to the lower extremities, the Veteran's service treatment records indicate that in March 1989, the Veteran complained of lumbar spine pain which radiated to left hip.  On VA examination in December 1990, the examiner noted that the Veteran's history had been of chronic low back pain which radiated out into the left hip area, but she did not describe radicular pain into the left lower extremity, nor did she describe any neurological loss in the lower extremities.  Post-service private treatment records indicate reports of pain radiating into her lower extremities as well as reports of no radiating pain.  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran underwent VA examination in March 2010 which confirmed radiculopathy due to low back strain and some lower extremity weakness due to myotonic dystrophy.  The examiner did not attribute the findings to the low back disorder.

As the record does not establish a nexus between the currently-diagnosed bilateral radiculopathy and service-connected low back strain, the Board finds that service connection for radiculopathy is not warranted.  

With respect to headaches and myotonic dystrophy, the Veteran's service treatment records indicate that in March 1989, the Veteran reported that she was not on any medication except occasional Tylenol for frequent headaches.  The service treatment records are absent complaints, findings, or diagnoses of myotonic dystrophy during service.  

Despite complaints in service of frequent headaches, the Board cannot conclude a "chronic" headache condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the clinical examination for Medical Evaluation Board in March 1990 and from separation from service in May 1990, the Veteran's head was evaluated as normal.  Further, on the Reports of Medical History completed by the veteran in March 1990 and May 1990, in conjunction with her physicals, the Veteran denied ever having frequent or severe headaches.  

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic headache disorder or myotonic dystrophy during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Progressive muscular atrophy can be service-connected on such a basis.  Information from National Institutes of Health (NIH) indicates that myotonic dystrophy is associated with progressive muscular atrophy.  However, the first showing of myotonic dystrophy was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The Veteran has not reported, and the record does not demonstrate, continuity of post-service symptoms.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the medical evidence clearly indicates that the Veteran has been diagnosed as having myotonic muscular dystrophy type 2.  In addition, in her statement received in January 2013, the Veteran reported that she had extreme daily headaches.  Lay testimony is competent to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that headaches are "observable symptomatology" within the meaning of Layno. 

The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's active duty service and her daily headaches and myotonic dystrophy.

Unfortunately, the record is absent medical evidence of a nexus between the Veteran's active duty service or service-connected disability and either myotonic dystrophy or headaches.  As noted above, the Board remanded the case in May 2014 for additional development which included affording the Veteran an additional VA examination to determine the etiology of her myotonic dystrophy and headaches.  The Veteran failed to report to this examination.  Under 38 C.F.R. § 3.655 (2014), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

As such, no medical professional has ever related a headache disorder or myotonic dystrophy to the Veteran's active duty service or to service-connected lumbar spine disability.  

Thus, the record is absent evidence of a chronic headache disability and myotonic dystrophy during service; evidence of progressive muscle atrophy within a year following service; evidence of continuity of symptomatology; and medical evidence of a nexus between service or service-connected disability and the Veteran's daily headaches and myotonic dystrophy. 

The Veteran contends that her headaches and myotonic dystrophy are related to her service or service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of headaches and myotonic dystrophy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

The Veteran seeks an increased rating for her service-connected low back disability.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  

As noted above, the Supplemental Statement of the Case indicated that the Veteran failed to report to VA examinations scheduled on December 3, 2014 and January 9, 2015.    

An additional examination was determined to be necessary to determine the current level of disability.  The Veteran failed to report to the examinations without good cause.  Although the actual notice letter for the date and time of the examination is not present in the file, the presumption of regularity applies per VA's normal practice of advising the claimant of the time and place of a VA examination.  There is nothing in the file to suggest that the Veteran did not receive notification of the examination.  Moreover, she has not contended that she did not receive notification from VA.  Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).  

Therefore, the Board also concludes that the Veteran has not shown good cause for her failure to report for the examinations.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of her claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

As such, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for service-connected low back disability, and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).



ORDER

Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected low back strain is denied.  

Entitlement to service connection for a headache disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for myotonic dystrophy is denied.

Entitlement to an evaluation in excess of 10 percent for a low back disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


